         Case 3:19-cv-01789-VAB Document 9 Filed 02/03/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

HARTFORD FIRE INSURANCE COMPANY                   :
                                                  :      CASE NO. 3:19-cv-01789
                                                  :
                                                  :
                                                  :
v.                                                :
                                                  :
CONTINENTAL CASUALTY COMPANY                      :      FEBRUARY 3, 2020


                     NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41 (a) of the Federal Rules of Civil Procedure, Plaintiff Hartford

 Fire Insurance Company ("Plaintiff" or Hartford ) and its counsel hereby give notice that

 the above-styled action is voluntarily dismissed against the defendant.



        Date: February 3, 2020

                                           PLAINTIFF
                                           HARTFORD FIRE INSURANCE COMPANY


                                           By: __________________________
                                                 Katherine A. Scanlon (ct18129)
                                                 Reardon Scanlon LLP
                                                 45 South Main Street, Suite 305
                                                 West Hartford, CT 06107
                                                 Telephone 860-955-9451
                                                 Facsimile 860-760-6853
                                                 Katherine.Scanlon@reardonscanlon.com

                                                  Attorneys for Plaintiff Hartford Fire
                                                  Insurance Company
          Case 3:19-cv-01789-VAB Document 9 Filed 02/03/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020, I electronically filed the foregoing Notice of
Voluntary Dismissal Pursuant to F.R.C.P. 41(a)(1) with the Clerk of the Court by using the
CM/ECF system.



                                                     /s/Katherine A. Scanlon
                                                     Katherine A. Scanlon




                                                 2
